Order, Supreme Court, New York County (Daniel FitzGerald, J.), entered on or about April 26, 2000, which denied the petition for a writ of habeas corpus seeking to vacate a warrant of arrest and an order of extradition, unanimously affirmed, without costs.
Extradition of petitioner to Oregon was properly granted and there is no basis upon which to sustain the writ of habeas corpus and vacate the warrant. The errors contained in the prior warrants were corrected and the one signed by the Governor and presented to the court complied with CPL 570.08 and 570.16 in all respects. Specifically, the corrected papers clearly sought discretionary extradition of a person not present in the demanding State at the time of the crime pursuant to CPL 570.16 and established that petitioner was charged with a crime in Oregon which would constitute a crime in New York and that he was the person named in the request for extradition (see, Michigan v Doran, 439 US 282; People v Hinton, 40 NY2d 345; compare, People ex rel. Bernheim v Warden, 95 Misc 2d 577). The additional issues raised by petitioner concerning the integrity of the Oregon Grand Jury proceeding must be raised before the courts of that State (see, Michigan v Doran, supra; California v Superior Ct., 482 US 400). We have considered and rejected petitioner’s remaining claims. Concur— Nardelli, J. P., Mazzarelli, Wallach and Rubin, JJ.